          Case 5:19-cv-00717-RBF Document 37 Filed 05/18/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


DAVID MATSON, BARBARA                               §
MATSON,                                             §
                                                    §              5-19-CV-00717-JKP-RBF
                    Plaintiffs,                     §
                                                    §
vs.                                                 §
                                                    §
NIBCO INC.,                                         §
                                                    §
                    Defendant.                      §

                                             ORDER

       IT IS ORDERED THAT this case is set for a status conference on August 28, 2020 at

10:00 am in Courtroom A on the 4th Floor of the John H. Wood, Jr. United States Courthouse,

655 E. Cesar Chavez Boulevard, San Antonio, Texas, 78206. The parties should be prepared to

discuss the current status of this case and argue any non-dispositive motions pending at the time

of the hearing.

       The Court assesses whether to permit telephonic appearances for hearings on a case-by-

case basis. In this case Counsel (at their discretion) may appear telephonically and may use the

following call-in information to do so:

       Toll free number: 877-402-9753
       Access code: 8309798
       Participant Security Code: 93075

Counsel    should     contact     the   Courtroom       Deputy,   Amy   Jackson,   by   email   at

Amy_Jackson@txwd.uscourts.gov at least 48 hours in advance of the hearing to advise if they

intend to appear telephonically. Failure to contact and advise Ms. Jackson at least 48 hours in

advance of the hearing will result in the Court requiring an in-person appearance. The parties




                                                    1
         Case 5:19-cv-00717-RBF Document 37 Filed 05/18/20 Page 2 of 2




must call-in at least 5 minutes before the start of the hearing and check in with the Courtroom

Deputy. The use of speaker phones is prohibited during a telephonic appearance.

       IT IS SO ORDERED.

       SIGNED this 18th day of May, 2020.




                                    RICHARD B. FARRER
                                    UNITED STATES MAGISTRATE JUDGE




                                               2
